1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNNY C. THOMAS,                                 Case No. 1:16-cv-00524-DAD-EPG
12                      Plaintiff,
                                                        ORDER CONTINUING TRIAL AND
13           v.                                         SETTING SECOND TELEPONIC TRIAL
                                                        CONFIRMATION HEARING
14    MARK KUO,
15                      Defendant.
16

17          In light of the Order appointing pro bono counsel to represent plaintiff, Johnny C.

18   Thomas, filed concurrently herewith, and the understanding that the appointment of counsel was

19   conditioned on the continuance of trial to April 2020 or later (ECF Nos. 143, 145),

20          IT IS HEREBY ORDERED that:

21      1. The jury trial, currently set for December 10, 2019, is continued to May 5, 2020, at 1:00

22          p.m., in Courtroom 5 (DAD) before District Judge Dale A. Drozd;

23      2. A second telephonic trial confirmation hearing is set for March 2, 2020, at 1:30 p.m.

24          before District Judge Dale A. Drozd. To participate telephonically, dial into the

25          conference at 877-402-9757, using access code 6966236. Defense Counsel will notify the

26          prison litigation coordinator who will dial into the conference for the plaintiff. Use of any

27          feature(s) that may have an impact upon the quality of voice transmission (such as

28          speakerphones, headsets, etc.) are prohibited; use of a land line or hand-held cell phone is

                                                       1
1

2         required.

3      3. The Clerk of the Court is directed to serve a copy of this order on Chijioke O. Ikonte,

4         Akudinobi & Ikonte, 3435 Wilshire Blvd., Suite 1520, Los Angeles, CA 90010.

5
     IT IS SO ORDERED.
6

7      Dated:    October 17, 2019                           /s/
8                                                    UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                     2
